Citation Nr: 1118029	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a right eye injury.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from June 1957 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case experienced a right eye injury while in service in 1960.  He contends, in essence, that the damage done to the eye in 1960 resulted in the development of a chronic eye disability, which he continues to experience.  

The service treatment records do note that the Veteran had an in-service eye injury, although the separation examination is negative for any chronic eye disability.  The first evidence following service for some sort of eye problems is a September 1994 receipt of medical care, documenting eye testing.  The Veteran was examined in January 2009 by a VA optometrist, and this clinician stated that the Veteran experienced mild blepharitis and meibomian glands dysfunction.  Also, a compound hypertrophic astigmatism and presbyopia were found.  With regard to the in-service eye injury, the examiner stated that there were two corneal abrasions of the right eye in April 1960, and that resolution occurred two days after injury.  The examiner also noted that after service, in October 2000, the Veteran had subconjunctival hemorrhage in the right eye.  The examiner stated that subconjunctival hemorrhage is very common and resolves without treatment, and that the in-service corneal abrasions resolved without scarring.  The examiner did not opine as to whether the blepharitis, glands dysfunction, or any other dysfunction in the right eye was caused by his documented in-service trauma.  

Of note, the Veteran states that he was treated by a Dr. Shaw (it appears to be Sen Shaw, M.D.) of the Kaiser Permanente Group (Kaiser), and that this physician has purportedly made a link between current disability in the right eye and the in-service injury.  There are no records of treatment by Dr. Shaw, whom the Veteran has identified as having a practice with the Kaiser Permanente facility in Vallejo, California.  It appears as though some request was made to Kaiser to provide records; however, no specific request was made to find Dr. Shaw's records.  The records returned from Kaiser and other medical providers in Vallejo do not include any eye treatment, and thus the Board must conclude that the initial VA request was not specific enough.  Indeed, as the Veteran identified the specific ophthalmologist as well as the practice group and geographical location, there should be enough information available for VA to request treatment records from Dr. Shaw.  The Veteran has implied that these records will potentially address a relationship between his in-service corneal abrasions and a current eye disability, and thus every effort must be made to secure them before a final adjudication can be made.  

Additionally, the Board notes that the previous VA examination is not sufficiently detailed to be adequate for resolving the issue of etiology.  The examination report concludes that there is a current disability present in the right eye, and although it states that there is no current scarring associated with the corneal abrasions, it does not say whether there is any relationship between in-service eye trauma and the current disability.  Given this, following receipt of any outstanding private medical records, the Veteran should be scheduled for a comprehensive VA ophthalmology examination for the purposes of determining the etiology of any eye disability that is currently present.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In that regard, a Dr. Shaw, a physician with Kaiser Permanente in Vallejo, California, should be contacted, and records of treatment from this physician should be placed into the record.  If records are not available, the claims file should be annotated to reflect this fact.  

2.  Schedule the Veteran for a VA ophthalmology examination for the purposes of determining the etiology of any current disability of the right eye.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current disability in the right eye was caused by disease or injury in service-specifically, the in-service corneal abrasions noted in 1960.  A rationale should accompany any conclusions reached.  

3.  After the development requested above has been completed to the extent possible, re-adjudicate the Veteran's claim.  If the resolution remains less than favorable, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



